DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 14687376, filed 4/15/15, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it properly constitutes a continuation-in-part of the prior application. Applicant’s claim to the benefit of the filing date of the prior application under 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. is acknowledged. 
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 61/980799 filed on 4/17/14.
Election/Restrictions
Applicant’s election of Species IV in the reply filed on 12/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 6, 11, 14-16, and 18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21.
Drawings
The drawings were received on 3/6/20.  These drawings are objected to.
Figures 5-6, 7B-7C, and 12-14 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: this claim recites “to compress the abrasive stratum against the second end of the frame when the holder is assembled”; however, based on applicant’s disclosure this does not occur in the elected embodiment of Figures 11-14; the second end of the frame comprises the screw threads, which as illustrated in Figure 13 never contact the abrasive stratum so the abrasive stratum is never “compressed against the second end of the frame” and instead is only compressed against the first end of the frame (see Fig 13). For examination purposes, the claim will be treated as reciting “against the first end of the frame”. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 12-13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dwyer (US 20060272664).
Claim 1: O’Dwyer discloses an abrading implement [0036] for abrading a surface comprising: a holder (see Fig 2) comprising: a frame (66) having a central opening and a circular wall bounding the central opening, a first end (left most end of 66, Fig 2), and an opposed second end (right most end of 66, Fig 2) and a cap (rear of 28’, Fig 2) covering the central opening at the opposed second end of the frame (see annotations). An abrasive stratum (62) is held by the holder and occupies the central opening, protruding from the first end (see Fig 3 & annotations). 

    PNG
    media_image1.png
    351
    409
    media_image1.png
    Greyscale

Claim 2: O’Dwyer discloses the holder including first connector (interior convex shape of frame 66) and a second connector (concave portion of form, see annotations)  enabling the cap to be removably coupled to the frame [0035-0036]. 
Claim 3: O’Dwyer discloses the abrasive stratum to be deformable (see Figs 2-3) at least at its periphery and the holder includes a form (see annotations) configured to shape the abrasive stratum to protrude from the first end of the frame (see Fig 3). 
Claim 7: O’Dwyer discloses the frame to be circular when viewed from the first end (see Figs 2-3). 
Claim 9: O’Dwyer discloses the abrasive stratum (62) to be perforated with holes (68, see Fig 2). 
Claim 12: O’Dwyer discloses the form to include a concavity forming a concave portion (see annotations). 
Claim 13: O’Dwyer discloses an abrading implement [0036] for abrading a surface, comprising a holder (see Fig 2) comprising a cap (see annotations), a frame (66), and a form (see annotations) positioned between the cap and the frame when the holder is assembled (see Fig 3); and an abrasive stratum (62) to be held by the holder between the form and the frame (see Fig 3) when the holder is assembled (see Fig 3). The abrasive stratum includes a center portion and a periphery (62b) and the form includes a portion (leftmost side of 28’, Fig 2) that protrudes out and away from the frame (see Fig 3) and away from the cap (see Fig 3) through a central opening in the frame (see Figs 2-3). 
Claim 17: O’Dwyer discloses the center portion of the abrasive stratum is supported by a portion of the form (see Fig 3) when pressure is applied to the center portion of the abrasive stratum (see Figs 2-3). 
Claim 19: O’Dwyer discloses the form to include a concavity forming a concave portion (see annotations). 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menke (US 20130345721).
Claim 1: Menke discloses an abrading implement (see invention title) for abrading a surface, comprising: a holder (81+3) comprising: a frame (91) having a central opening, a wall bounding the central opening (see Fig 9), a first end (top in Fig 9) and an opposed second end (bottom in Fig 9), and a cap (3) covering the central opening (see Fig 6) at the opposed second end of the frame; and an abrasive stratum (49) [0076] to be held by the holder, the abrasive stratum occupying the central opening by overlying and protruding from the first end (see Fig 9) [0093]. 
Claim 2: Menke discloses the holder including a first connector [0093] (91) and a second connector (67, Fig 6) enabling the cap to be removably coupled to the frame [0093]. 
Claim 3: Menke discloses the abrasive stratum is deformable [0093] and the holder includes a form (85) configured to shape the abrasive stratum to protrude from the first end of the frame [0093] (see Fig 9). 
Claim 4: Menke discloses the form to include a plurality of nubs (see Fig 9) that mate with the rim (83, see Fig 8-9) to engage the abrasive stratum to compress the abrasive stratum against the first end of the frame when the holder is assembled (see Figs 8-9) [0093]. 
Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newbound (US 1709591).
Claim 1: Newbound discloses an abrading implement (see Fig 1) for abrading a surface, comprising a holder (40+39+42+11+16) comprising: a frame (11+16) with a central opening (see Figs 2-3) a wall bounding the central opening (see Fig 3) a first end (rightmost end in Fig 3) and an opposed second end (16, see Fig 3), a cap (40) covering the central opening at the opposed second end of the frame (see Figs 1 & 3) an abrasive stratum (A) to be held by the holder (see Fig 1), the abrasive stratum occupying the central opening and protruding from the first end (see Fig 1). 
Claim 2: Newbound discloses the holder including a first connector (indent forming 16) and a second connector (peripheral ends of 40) enabling the cap to be removably coupled to the frame (see Figs 1 & 3). 
Claim 3: Newbound discloses the abrasive stratum (A) to be deformable and the holder including a form (42+39) configured to shape the abrasive stratum to protrude from the first end of the frame (see Fig 1). 
Claim 5: Newbound discloses the form (39+42) being separate from the cap (40) and the frame (11+16, see Figs 1 & 3) and is held in place by entrapment between the frame and the cap (see Fig 1), and the cap and the wall of the frame are configured to entrap the form by interference fit between the cap and the walls of the frame (see Fig 1). 
Claim 7: Newbound discloses the frame to be circular when viewed from the first end (see Fig 2). 
Claim 8: Newfound discloses the cap to be dome shaped (see Fig 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Dwyer (US 20060272664) in view of Rudolph (US 5813416).
Claim 10: O’Dwyer discloses the invention essentially as claimed except for the abrasive stratum including silicon carbide. 
Rudolph, however, discloses silicon carbide (Col 2, 1-3) is a known material used in abrasive surfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of O’Dwyer by providing the abrasive stratum with silicon carbide in view of Rudolph since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772